EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 6, line 21, the word “attached” is deleted and replaced with the word --attaches--.
In claim 6, line 22, the phrase “rotating around” is deleted and replaced with the phrase --rotates around--.
In claim 6, line 23, the word “attached” is deleted and replaced with the word --attaches--.
In claim 6, line 24, the phrase “rotating around” is deleted and replaced with the phrase --rotates around--.
In claim 6, Line 25, the phrase “switching said oil” is deleted and replaced with --switches said oil--.	
In claim 8, Line 1 – the phrase “knee join” is deleted and replaced with --knee joint--.

Drawings
The drawings filed on 11/10/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the knee joint component (4) described in the specification (page 3, line 5) should be added to Figure 1.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

REASONS FOR ALLOWANCE
	Claims 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding Claim 6, the most relevant prior art is Tsukishiro (JP 2014221093 A), which discloses a knee joint component including a cylinder tube, socket and piston arrangement of claim 6, however Tsukishiro does not disclose or suggest a switching mechanism has two rotating shafts that rotate when said artificial lower leg part is tilted as detailed in claim 6.

	Claims 7-9 are allowable as a result of being dependent on an allowable Claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY N COGGINS whose telephone number is (571)272-6560. The examiner can normally be reached Monday-Friday 7:30am-5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/A.N.C./               Examiner, Art Unit 3774                                                                                                                                                                                  

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774